Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record in view of the Patent Board Decision dated 6/2/21 (please see pages 2-7).

Pertinent Prior Art of Record:
	Kavesh:  US 6,746,975 and US 6,448,359 
	Kavesh discloses a polyethylene yarn of about 12-1200 filaments having a denier of about 0.5-3 dpf, and a yarn tenacity of at least about 35 g/d (‘975: col. 2, lines 1-5; ‘359: col. 1, line 65 – col. 2, line 2).  However, Kavesh fails teach, suggest, or otherwise render obvious the claimed relationship for similar reasons set forth in the Patent Board Decision.  It is noted that Example 6 uses specific values for each property, however, fails to satisfy the claimed relationship.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Linda Chau
/L.N.C/Examiner, Art Unit 1785     

/Holly Rickman/Primary Examiner, Art Unit 1785